This case is before us pursuant to our mandate of May 9th, 1939, being recalled for the purpose of entering a proper judgment herein.
On April 21, 1939, we filed and entered our opinion and judgment in the case of Florida Dry Cleaning  Laundry Board, an instrumentality of the State of Florida, v. Economy Cash and Carry Laundry, Inc., et al. In that case we reversed an order of the Circuit Court of Dade County granting a temporary injunction against the appellant. See opinion filed on that date.
In this case appeal is from an order entered on December 21, 1938, as follows:
"This cause came on to be heard on December 21, 1938, after due notice to counsel for the plaintiff, upon the motion of certain of the defendants, filed herein on December 21, 1938, for the entry herein of a stay order. *Page 647 
"Upon consideration of the said motion and the argument of counsel for the respective parties thereon, it is ORDERED, ADJUDGED AND DECREED that the said motion be, and it is granted; and, it having been made to appear to the Court by and from the said motion that E.F.P. Brigham, Esquire, solicitor for the movants, will return to the City of Miami on or about January 10, 1939, it is FURTHER ORDERED, ADJUDGED AND DECREED that that certain injunctive order or decree made herein on December 15, 1938, and recorded on December 16, 1938, in Chancery Order Book 489, at page 93, shall not be in force or effect until after January 20, 1939.
"And it is FURTHER ORDERED, ADJUDGED AND DECREED that the said injunctive order or decree be, and it is, modified to the extent herein and hereby provided.
"DONE AND ORDERED in Chambers at the City of Miami, Florida, December 21, 1938."
This order was entered subsequent to the entry of the notice of appeal in the case of Economy Cash  Carry Cleaners, Inc.,et al., v. Florida Dry Cleaning  Laundry Board from that order which we have this day affirmed, with directions, in disposing of that case.
It, therefore, appears that when the Circuit Court on the 21st day of December, 1938, attempted to stay the injunctive order or decree made on December 15, 1938, the Circuit Court had lost jurisdiction of that order by reason of the entry of appeal to the Supreme Court and was therefore, without power to make the order entered. For that reason, the order appealed from must be reversed.
So ordered.
TERRELL, C. J., and WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
Justice BROWN not participating as authorized by Section *Page 648 
4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.